Undercofler, Presiding Justice.
This case was remanded to this court by the Supreme Court of the United States with the direction that the judgment of this court be vacated in light of its opinion. Green v. Georgia,-U. S.-(47 LW 3774) (May 29, 1979). Pursuant to that mandate, the former judgment of this court in this case, Green v. State, 242 Ga. 261 (249 SE2d 1) (1978), is vacated, and the judgment of the trial court is affirmed except for that portion thereof which imposes the death penalty.
Direction is given to the trial court as follows: the trial court is directed to grant a new trial as to the sentence in accordance with the Supreme Court’s opinion.

Judgment affirmed in part, vacated in part, and remanded with direction.


All the Justices concur.

Richard Milam, for appellant.
E. Byron Smith, District Attorney, Kenneth R. Waldrep, Assistant District Attorney, Arthur K. Bolton, Attorney General, Daryl A. Robinson, Assistant Attorney General, for appellee.